DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: mean arterial pressure and ultrasound transmitter/receiver.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  acquisition of mean arterial pressure.
The scope of claim 36 is unclear as the claim recites dependency to “the method of claim 25”, however, claim 25 recites a system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of measuring intracranial pressure without significantly more. The claim(s) recite(s) the steps of transmitting a first ultrasound signal from a first ultrasound transmitter across a brain of a patient to a first ultrasound receiver; receiving a first recorded ultrasound signal corresponding to the first ultrasound signal using the first ultrasound receiver, wherein the first recorded ultrasound signal comprises a first set of harmonic responses generated by microbubbles present in blood in the brain of the patient in response to the first ultrasound signal; approximating a mean transit time for the microbubbles to pass through the brain based additionally on the first set of harmonic responses; estimating a cerebral perfusion pressure based on the mean transit time; and calculating an intracranial pressure of the brain as the difference between a mean arterial pressure of the patient and the estimated cerebral perfusion pressure. The steps of transmitting and receiving ultrasound signals recite the concept of data gathering. The steps of approximating a mean transit time, estimating a cerebral perfusion pressure, and calculating an intracranial pressure recite the concept of evaluating data and performing mathematical calculations which can be performed as a mental process or on pen and paper. This judicial exception is not integrated into a practical application because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering, evaluating data, and performing mathematical calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ultrasound transmitter and receiver are conventional components required to perform the function of transmitting and receiving ultrasound signals. The addition of ultrasound components alone to perform the abstract idea is not sufficient to transform it into a patentable invention.
Claims 30-34 are dependent on claim 29 and includes all the limitations of claim 29. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of evaluating data and performing mathematical calculations which can be performed as a mental process or on pen and paper,.
Claims 35-36 are dependent on claim 29 and includes all the limitations of claim 29. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ultrasound transmitter and receiver are conventional components required to perform the function of transmitting and receiving ultrasound signals. The addition of ultrasound components alone to perform the abstract idea is not sufficient to transform it into a patentable invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoelscher et al. (US 2016/0030009) discloses a system comprising a headband comprising a first ultrasound transmitter and a first ultrasound receiver, and a processor configured transmit and record ultrasound signal comprising a set of harmonic responses generated by microbubbles in blood in the brain, but does not disclose the claimed combination of subject matter of the processor configured to approximate a mean transit time for the microbubbles to pass through the brain based on the harmonic responses; estimate a cerebral perfusion pressure based on the mean transit time; and calculate an intracranial pressure of the brain as the difference between a mean arterial pressure of the patient and the estimated cerebral perfusion pressure. Pranevicius et al. (US 2012/0136240) discloses the relationship between cerebral perfusion pressure, arterial blood pressure, and intracranial pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/               Primary Examiner, Art Unit 3793